Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 03/05/2022. 
Claims 1, 3-5, 7-12, 38, and 40-45 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 03/05/2022, has been entered. Claims 1 and 12 have been amended. Claim 39 has been cancelled.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2022 has been entered.


Priority
The examiner acknowledges that the instant application claims priority from Provisional Application 62/199,649, filed 07/31/2015. Therefore, the claims receive the effective filing date of 07/31/2015.


Claim Objections
Claims 1 and 12 are objected to because of the following informalities: “the type of anomaly” lacks antecedent basis. For the purposes of this examination, the limitation is being interpreted to read “a type of the anomaly.” Appropriate correction is required.

Specification Objections
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. (See Pages 32-33.) Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 


Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-12, 38, and 40-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 11, 3-5, 7-11, 38, and 40-45 are directed to a machine, and claim 12 is directed to a process. Therefore, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
	Taking Claim 1 as representative, independent claim 1 recites at least the following limitations that are believed to recite an abstract idea:
receive inputs from a user, which inputs are indicative of a user engagement with content monitored by detection of inputs; 
compile recommendations for a user, the compiled recommendations being above a recommendation threshold for the user; 
receiving the inputs indicative of the user engagement with content and receiving the recommendations, and compare the inputs indicative of the user engagement with content and the recommendations to identify an anomaly between the content with which the user has engaged and the compiled recommendations for the user, to identify an anomaly in dependence on the user engaging with content which has not been recommended to the user; 
storing any identified anomaly;
identify when the user has engaged in a context in which the user will respond to an enquiry message, there being contexts in which the user will not engage with an enquiry; and 
dependent on when a context in which the user will respond to an enquiry message is identified, to:
 retrieve one or more anomaly in dependence on such identification, and 
Holzer Patel Drennan2Attorney Docket No. 394049USPselect a template from a set of templates in dependence on the type of anomaly and,
 select a sub-template from a sub-set of templates associated with the template, each sub-set being associated with a different enquiry complexity, in dependence on a current context determined for the user, wherein the sub-template selected for a user in one context of the user is different to the sub-template selected for the user in a second, different context of the user; and 
populate the sub-template with data relating to the retrieved one or more anomaly, and data; 
provide an enquiry message based on the populated selected template to the user.
The above limitations recite the concept of recommendations and feedback. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g., sales activities and behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Independent claim 12 recites similar limitations as claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims  and 12, and 22 recite an abstract idea (Step 2A, Prong One: YES).
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, independent claims 1 and 12 recite the additional elements such as:
A server
An interface
A user device
Steps being performed by modules/engines
A memory
A processor
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

In addition, the recitation of the additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 3-5, 8-11, 38, and 41-45 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 7 and 40 these claims are similar to the independent claims except that they recite the further additional element of metadata. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A server
An interface
A user device
Steps being performed by modules/engines
A memory
A processor
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1, 3-5, 7-12, 38, and 40-45 are allowable over prior art though rejected on other grounds (e.g. 35 USC 101) as discussed above. The combination of elements of the claim as a whole are not found in the prior art. 
Claims 1, 3-5, 7-12, 38, and 40-45 would be allowable if rewritten to overcome the rejections under 35 USC §101 as set forth in this Office Action, and to include all of the limitations of the base claim and any intervening claims.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention.
In the present application, claims 1, 3-5, 7-12, 38, and 40-45 are allowable over prior art. The most related prior art patent of record is Schaffer et al (US 20020104087 A1), Buisman et al (US 20120232931 A1). The most relevant non-patent literature of record are References U & V – see attached. Each of these references fail to disclose or render obvious the combination of limitations in the independent claims 1 and 12, alone or in obvious combination. Therefore, at least for the combination of elements recited in the independent claims, the claims are allowable over prior art. At least for their dependence upon independent claims 1 and 12, the dependent claims  3-5, 7-11, 38, and 40-45 recite subject matter allowable for sustainably similar reasons to claims 1 and 12, and are allowable over prior art.
Response to Arguments
	Applicant's arguments filed 03/05/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §101
	Applicant argues that the claims “are not directed to personal behavior and do recite additional elements that integrate the judicial exception into a practical application,” specifically stating that the claims do not fall within Certain Methods of Organizing Human Activity. Applicant further argues that the claims “provide an advantage over the current prior art … that amount to an inventive concept,” citing steps such as “choosing a template and then a sub-template related to the template in accordance with the context of the user” as being steps that are more than general computer functions and instead improve computer operations.
	Examiner respectfully disagrees. The claims recite steps that constitute the providing of recommendations and handling of feedback, except for the recitation of computer-related additional elements at a high level of generality, which fall under Certain Methods of Organizing Human Activity in that they recite commercial interactions and managing personal behavior. Rather than reciting a specific improvement over prior art to the functioning of a computer, as claimed, steps such as “choosing a template and then a sub-template related to the template in accordance with the context of the user” are part of the abstract idea itself; as such, the steps do not amount to significantly more than the abstract idea.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684